DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 1/3/2021 is acknowledged. Claims 1-2, 4, 13 and 15 are amended. Claim 10 is canceled. Claims 22-23 are newly added. Currently claims 1-9 and 11-24 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-9 and 11-24 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As newly added, claim 22 recites “the V-shape groove is formed at rim portions of the thermoelectric member that face each other across a center of the thermoelectric member” in lines 3-4. Applicant has no support for the limitation in the originally filed disclosure. The description is nowhere to be found and the limitation is not described in the specification in such a way as to reasonably convey one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention.
As newly added, claim 23 recites “the V-shape groove is continuously formed around the rim of the thermoelectric member” in lines 3-4. Applicant has no support for the limitation in the originally filed disclosure. The description is nowhere to be found and the limitation is not described in the specification in such a way as to reasonably convey one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 11-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida et al. (US 2013/0199593) in view of Perlo et al. (US 2008/0017236).
Regarding claim 1, Higashida et al. discloses a thermoelectric element comprising:
a columnar thermoelectric member (1, figs. 1-3) having a top end surface, a bottom end surface, a side surface between the top end surface and the bottom end surface, and a lengthwise direction from to top to bottom direction (see figs. 1-3, [0047-0050]);
an insulator (2, figs. 1-3, [0047] and [0051-0052]) formed around the thermoelectric member (1, see figs. 1-3) and the upper surface of the insulator protrudes beyond the top end surface of the thermoelectric member (see fig. 3); and 
a metal layer (3 or 3’, figs. 1-3, [0053-0054] formed continuously on the top end surface of the thermoelectric member and an upper surface of the insulator, and 
Higashida et al. discloses even though the end surface of the thermoelectric conversion member (1) is shown to appear uniformly, the end surface of the thermoelectric conversion member (1) may be non-uniformed as shown in fig. 4(b) having concaved semicircular portion in a part surrounded by a broken line ([0057]). 
Higashida et al. does not show the incorporation of the non-uniformed end surface of the thermoelectric conversion member into the thermoelectric conversion element of Fig. 3 such that a V-shape groove defined by the edge portion the side surface of the thermoelectric member and an edge portion of an inner surface of the insulator is covered with the metal layer to form a void, and when the top end surface of the thermoelectric member and the upper surface of the insulator are viewed from the lengthwise direction, the V-shape groove extends along a rim of the thermoelectric element; nor do they teach in the void the edge portion of the side surface of the thermoelectric member facing the insulator has a first point and a second point, the first point being closer to the top end surface of the thermoelectric member along the lengthwise direction of the thermoelectric member, a first distance between the inner surface of the insulator and the first point is greater than a second distance between the inner surface of the insulator and the second point.
Perlo et al. discloses providing a non-uniformed end surface such as 50a-c (figs. 4-5) for the thermoelectric conversion elements (elements n 11 or p 12 in figs. 4a-c, or 51 in figs. 5a-c, [0047-0052]) to maintain a higher temperature so that dissipation from the hot side to the cold side prejudices to a lesser extent the tendency of the system to equalize the temperatures of the hot and cold sides ([0052]).

In such modification, there is a V-shape groove defined by the edge portion the side surface of the thermoelectric member and an edge portion of an inner surface of the insulator is covered with the metal layer to form a void, and when the top end surface of the thermoelectric member and the upper surface of the insulator are viewed from the lengthwise direction, the V-shape groove extends along a rim of the thermoelectric element (see the modification of fig. 3 and annotation of an exploded portion of the modified fig. 3 below); and in the void the edge portion of the side surface of the thermoelectric member facing the insulator has a first point and a second point, the first point being closer to the top end surface of the thermoelectric member along the lengthwise direction of the thermoelectric member, a first distance between the inner surface of the insulator and the first point is greater than a second distance between the inner surface of the insulator and the second point (see the modification of fig. 3 and annotation of an exploded portion of the modified fig. 3 below).

    PNG
    media_image1.png
    722
    1075
    media_image1.png
    Greyscale
 Illustration 1 of modification of fig. 3 of Higashida et al. using non-uniformed end surface 50a shown in fig. 4a of Perlo et al.

    PNG
    media_image2.png
    473
    378
    media_image2.png
    Greyscale

Illustration 2 of modification of fig. 3 of Higashida et al. using non-uniformed end surface 50a shown in fig. 5a of Perlo et al. 
Regarding claim 4, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein the V-shaped groove includes a first portion and a second portion such that the first portion (or the upper portion of the V-shaped groove) is located closer to the top end surface of the thermoelectric member than the second portion (or the lower portion of the V-shaped groove) along the lengthwise direction, and has a volume greater than a volume of the second portion (see annotated figures above).
Regarding claim 5, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 6, modified Higashida et al. discloses a thermoelectric conversion element as in claim 5 above, wherein Higashida et al. discloses the metal layer includes a first metal layer (e.g. underlying metal layer) and a second metal layer (e.g. metal electrode 3 or 3’) being formed across the first metal layer from the thermoelectric member (e.g. the first metal layer is the underlying metal layer), and the first metal layer is made of nickel (Ni, see [0055]) and the second layer (or electrode 3 or 3’) is made of Bi, Cu, Sb, and In (see [0054]). As such, the first metal layer of Ni will have a density of nickel (Ni) higher than a density of Ni in the second metal layer of Bi, Cu, Sb, and In.

Regarding claim 7, modified Higashida et al. discloses a thermoelectric conversion element as in claim 6 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 to 1 micrometers (m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 11, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 1 (see fig. 5).

However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.

Regarding claim 12, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein the first distance and the second distance are measured along a direction (e.g. radial direction) perpendicular to an inner surface (or inner circular surface) of the insulator, which faces the thermoelectric element inside (see annotated figures above).

Regarding claim 15, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, wherein the V-shaped groove includes a first portion and a second 

Regarding claim 16, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 17, modified Higashida et al. discloses a thermoelectric conversion element as in claim 16 above, wherein Higashida et al. discloses the metal layer includes a first metal layer (e.g. underlying metal layer) and a second metal layer (e.g. metal electrode 3 or 3’) being formed across the first metal layer from the thermoelectric member (e.g. the first metal layer is the underlying metal layer), and the first metal layer is made of nickel (Ni, see [0055]) and the second layer (or electrode 3 or 3’) is made of Bi, Cu, Sb, and In (see [0054]). As such, the first metal layer of Ni will have a density of nickel (Ni) higher than a density of Ni in the second metal layer of Bi, Cu, Sb, and In.

Regarding claim 18, modified Higashida et al. discloses a thermoelectric conversion element as in claim 17 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 21, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 12 (see fig. 5).
Higashida et al. does not explicitly show the thermoelectric conversion module comprising a first wiring substrate and a second wiring substrate opposed to the first wiring substrate and the plurality of thermoelectric conversion elements arrayed between the first and the second wiring substrates in fig. 5.
However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.
.

Claims 2-3, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 1 and 12 above, and further in view of Ukita (US 2011/0139206).
Regarding claims 2-3 and 13-14, modified Higashida et al. discloses a thermoelectric conversion element as in claims 1 and 12 above. 
Modified Higashida et al. does not teach the electrode including metal layer extends into the inner portion of the gap (or the void) from an edge of the top end of the thermoelectric member and an edge of the upper surface of the insulator, nor do they teach the metal layer is formed on (i) the top end surface of the thermoelectric member, (ii) a part of the edge portion of side surface of the thermoelectric member, and (iii) a part of the edge portion of the inner surface of the insulator.
Ukita et al. teaches an electrode of a thermoelectric conversion element including a metal layer (16, fig. 12, [0028]) having a junction (23) extending into (or penetrating) the inner portion of a gap formed by a thermoelectric member (11) and the corresponding gap forming member (12, see fig. 12), wherein the junction (23) extends into the gap from a top end surface of the 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion of element of modified Higashida et al. by forming the electrode to include a metal layer having a junction extending into a gap as taught by Ukita et al. such that the junction of the metal layer extends the inner portion of the gap (or the void) from an edge of the top end surface of the thermoelectric member and an edge of the upper surface of the insulator (or the corresponding gap forming member) and the metal layer is formed on (i) the top end surface of the thermoelectric member, (ii) a part of the edge portion of the side surface of the thermoelectric member, and (iii) a part of the edge portion of the inner surface of the insulator (or the corresponding gap forming member), because Ukita et al. teaches such configuration of the metal layer (16) including the junction (23) would maintain a satisfactory electrical joining of the thermoelectric element and the electrode ([0048]), eliminate the possibility of short-circuiting ([0050]), stabilize thermal and electrical conductivity properties thereby improving the 
Regarding claim 24, modified Higashida et al. discloses a thermoelectric conversion element as in claim 2 above, wherein Ukita et al. discloses the metal layer (16) having junction (23) in close contact with the edge portion of the side surface of the thermoelectric member (see fig. 12).

Claims 8-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 7 and 18 above, and further in view of Ochi et al. (US 2014/0216515).
Regarding claims 8 and 9, modified Higashida et al. discloses a thermoelectric conversion element as in claims 7 and 18 above, wherein the first metal layer comprising nickel (see claim 7 above).
Modified Higashida et al. does not teach include further comprising a high adhesion layer between the first metal layer and the thermoelectric member, the high adhesion layer having an adhesion strength greater than an adhesion strength of a Ni layer and including titanium (Ti), molybdenum (Mo), chromium (Cr), or titanium nitride (TiN).
Ochi et al. teaches including an underlying metal layer (or bonding layer such as 133 and 134) comprising a nickel (e.g. 213 or 214, fig. 2, [0080]) and a metal layer (diffusive layer 153 or 154, respectively) including titanium (Ti), molybdenum (Mo) or chromium (Cr, see [0081]) between the nickel containing layer (213, 214) and the thermoelectric member (112, see figs. 2-3).
It would have been obvious to one skilled in the art at the time the invention was made to one skilled in the art at the time the invention was made to modify the thermoelectric element of Higashida et al. incorporating a metal layer including titanium, molybdenum between the first layer (or the layer comprising nickel) and the thermoelectric member as taught by Ochi et al., .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Higashida does not teach V-shaped groove as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726